DETAILED ACTION
Status of Claims
Claims 1-20 are currently pending and have been examined in this application. This communication is the first action on the merits.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 of this application are patentably indistinct from Claims 1-20 of Application No. 17/188,168. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.
Claims 1, 9, and 17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1, 11, and 18 of copending Application No. 17/188,168 to Cameron et al. (‘168) in view of Piepgrass et al. (US-20150127418), and further in view of Silverstein (US-20130103491).
Claim 1 (and Similarly, 9 and 17)
’168 teaches the following limitations:
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to (Claim 1 A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to):

present, for display on an administrator client device, an administrator graphical user interface comprising an option to initiate a user-interaction evaluation for digital media proficiency in a social networking platform comprising a plurality of users (Claim 1 receive a request to initiate a digital media bot as part of a user-interaction evaluation for digital media proficiency in a social networking platform comprising a plurality of users);

based on receiving a selection of the option to initiate the user-interaction evaluation, generate digital content for display within the social networking platform as part of the user-interaction evaluation (Claim 1 based on receiving the request, generate digital content by executing the digital media bot to perform one or more digital media actions associated with the user-interaction evaluation within the social networking platform);

receive indications of a plurality of actions interacting with the digital content from one or more user accounts of the plurality of users within the social networking platform (Claim 1 detect, within the social networking platform, an interaction between a user account associated with a user of the plurality of users and the digital content generated by executing the digital media bot); and

However, ’168 does not explicitly teach the following limitations:
display, within a first portion of the administrator graphical user interface, an evaluation dashboard comprising information associated with the user-interaction evaluation;
display, within a second portion of the administrator graphical user interface, the plurality of actions from the one or more user accounts of the plurality of users.

Piepgrass, in the same field of endeavor, teaches the following limitations:
display, within a first portion of the administrator graphical user interface, an evaluation dashboard comprising information associated with the user-interaction evaluation ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... When accessed from the administrative account 610, the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612--including a total reach 614 of the posts (i.e., a total measure of exposure or a total number of impressions), a paid reach 616 (i.e., a total measure of exposure or a total number of impressions in return for which the advertiser provided the social networking system monetary compensation));

display, within  ([0066] FIG. 6b is another example user interface for providing information (e.g., statistics) about presentation of a particular post... the social networking system presents a total number of impressions of a post 680 (i.e., a total number of users who viewed the post) ... To provide additional information or context about user engagement of a post, a total number 670 of users who viewed or interacted with a most popular post... may also be presented).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the copending application to include the limitations as taught by Piepgrass. One of ordinary skill in the art would have been motivated to make this modification for the benefit of enabling advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (Piepgrass – [0004]).

However, Piepgrass does not explicitly teach the following limitations:


Silverstein, in the same field of endeavor, teaches the following limitations:
([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

This known technique is applicable to the system of Piepgrass as they both share characteristics and capabilities, namely, they are directed to promoting and evaluating performance of online content. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Silverstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Silverstein to the teachings of Piepgrass would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features (i.e., a multi-portion GUI) into similar systems. Further, adding a multi-portion GUI to Piepgrass would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an administrator to view more information about the content simultaneously.
Claim 1 (and similarly, Claims 9 and 17) of the instant application and Claim 1 (and similarly, Claims 11 and 18) of the copending application are exemplary. Regarding Claims 2-8, 10-16, and 18-20, these depend from Claims 1, 9, and 17, respectively, and inherit the double patenting rejection.
This is a provisional nonstatutory double patenting rejection.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 6, 9, 15, 17, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Piepgrass et al. (US-20150127418) in view of Silverstein (US-20130103491).
Claim 1
Piepgrass teaches the following limitations:
A non-transitory computer readable storage medium comprising instructions that, when executed by at least one processor, cause a computing device to ([0086] computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs):

present, for display on an administrator client device, an administrator graphical user interface ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610) comprising ([0004] To enable advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content), the social networking system identifies for the advertiser high engagement or "hot" posts that the advertiser can promote or otherwise use to improve future posts; [0078] the advertiser or the page administrator may collect information (e.g., statistics and trends) regarding popular or high engagement posts to generate a training model that would enable the advertiser or the page administrator to produce or generate other popular posts in the future. Stated differently, by observing and analyzing user engagement trends of popular posts, an advertiser or a page administrator may improve user engagement statistics for the advertiser's or administrator's page for future posts, or may develop a better understanding of the nature and types of content that are popular with users of the social networking system so as to communicate advertisement content with the social networking system users with improved efficiency and efficacy);

based on receiving a selection of ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page);

display, within a first portion of the administrator graphical user interface, an evaluation dashboard comprising information associated with the user-interaction evaluation ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... When accessed from the administrative account 610, the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612--including a total reach 614 of the posts (i.e., a total measure of exposure or a total number of impressions), a paid reach 616 (i.e., a total measure of exposure or a total number of impressions in return for which the advertiser provided the social networking system monetary compensation));

receive indications of a plurality of actions interacting with the digital content from one or more user accounts of the plurality of users within the social networking platform ([0005] User engagement can be measured, for example, as a total number of user interactions with the content or a total number of user interactions normalized to a total number of user impressions of the content); and

display, within  ([0066] FIG. 6b is another example user interface for providing information (e.g., statistics) about presentation of a particular post... the social networking system presents a total number of impressions of a post 680 (i.e., a total number of users who viewed the post) ... To provide additional information or context about user engagement of a post, a total number 670 of users who viewed or interacted with a most popular post... may also be presented).

However, Piepgrass does not explicitly teach the following limitations:




Silverstein, in the same field of endeavor, teaches the following limitations:
present, for display on an administrator client device, an administrator graphical user interface comprising an option to initiate  ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0039] FIG. 7 is a graphical user interface for defining a new campaign for a particular publisher);
Examiner Note: As shown in FIG. 7 of Silverstein, the system provides the publisher, on the administrator GUI, the option to initiate a new campaign.

([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

These known techniques are applicable to the system of Piepgrass as they both share characteristics and capabilities, namely, they are directed to promoting and evaluating performance of online content. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known techniques of Silverstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Silverstein to the teachings of Piepgrass would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features (i.e., an option to initiate an action, and a multi-portion GUI) into similar systems. Further, adding an option to initiate an action, and a multi-portion GUI to Piepgrass would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an administrator to choose which content to evaluate, and to view more information about the content simultaneously.

Claim 6
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide, within the administrator graphical user interface, a plurality of available user-interaction evaluations ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612) for digital media proficiency in the social networking platform ([0004] To enable advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content), the social networking system identifies for the advertiser high engagement or "hot" posts that the advertiser can promote or otherwise use to improve future posts; [0078] the advertiser or the page administrator may collect information (e.g., statistics and trends) regarding popular or high engagement posts to generate a training model that would enable the advertiser or the page administrator to produce or generate other popular posts in the future. Stated differently, by observing and analyzing user engagement trends of popular posts, an advertiser or a page administrator may improve user engagement statistics for the advertiser's or administrator's page for future posts, or may develop a better understanding of the nature and types of content that are popular with users of the social networking system so as to communicate advertisement content with the social networking system users with improved efficiency and efficacy);
Examiner Note: Each post, along with the statistics regarding the post, is a single user-interaction evaluation. The user interface of Piepgrass may display a list of posts along with statistics for each of the posts, which is interpreted as the plurality of available user-interaction evaluations of the claimed invention.

([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612); and

display, within the first portion of the administrator graphical user interface, the evaluation dashboard comprising the information associated with the user-interaction evaluation and additional information associated with the additional user-interaction evaluation ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612)).

However, Piepgrass does not explicitly teach the following limitations:
receive,

Silverstein, in the same field of endeavor, teaches the following limitations:
receive, from the administrator client device, a request to initiate  ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0039] FIG. 7 is a graphical user interface for defining a new campaign for a particular publisher); and
Examiner Note: As shown in FIG. 7 of Silverstein, the system provides the publisher, on the administrator GUI, the capability to initiate a new campaign.

This known technique is applicable to the system of Piepgrass as they both share characteristics and capabilities, namely, they are directed to promoting and evaluating performance of online content. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Silverstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Silverstein to the teachings of Piepgrass would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features (i.e., an option to initiate an action) into similar systems. Further, adding an option to initiate an action to Piepgrass would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an administrator to choose which content to evaluate.

Claims 9 and 17
Claims 9 and 17 are directed to a system and a method, respectively, that are associated with the system of Claim 1. Claims 9 and 17 are similar in scope to Claim 1, and are therefore rejected under the same rationale.

Claim 15
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the system to activate, in connection with initiating the user-interaction evaluation ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page), a user interaction control that enables a particular interaction by a user account of the one or more user accounts with the digital content ([0029] an advertisement request may include one or more targeting criteria specified by the advertiser. Targeting criteria included in an advertisement request specify one or more characteristics of users eligible to be presented with advertisement content... targeting criteria allow an advertiser to identify users having specific characteristics, simplifying subsequent distribution of content to different users).

Claim 20
Piepgrass further teaches the following limitations:
further comprising: interaction evaluation ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612); and
Examiner Note: Each post, along with the statistics regarding the post, is a single user-interaction evaluation. The user interface of Piepgrass may display a list of posts along with statistics for each of the posts, which is interpreted as the additional user-interaction evaluation of the claimed invention.

initiating the user-interaction evaluation and the additional user-interaction evaluation by generating the digital content as part of the user-interaction evaluation and additional digital content as part of the additional user-interaction evaluation ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page); and

displaying interactions with the digital content and the additional digital content within  ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612)).

However, Piepgrass does not explicitly teach the following limitations:




Silverstein, in the same field of endeavor, teaches the following limitations:
further comprising: receiving, from the administrator client device, the selection of the option to initiate the ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0039] FIG. 7 is a graphical user interface for defining a new campaign for a particular publisher); and
Examiner Note: As shown in FIG. 7 of Silverstein, the system provides the publisher, on the administrator GUI, the capability to initiate a new campaign.

([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

These known techniques are applicable to the system of Piepgrass as they both share characteristics and capabilities, namely, they are directed to promoting and evaluating performance of online content. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known techniques of Silverstein would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the techniques of Silverstein to the teachings of Piepgrass would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features (i.e., an option to initiate an action, and a multi-portion GUI) into similar systems. Further, adding an option to initiate an action, and a multi-portion GUI to Piepgrass would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an administrator to choose which content to evaluate, and to view more information about the content simultaneously.

Claims 2-5, 10-11, 13, 16, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Piepgrass et al. (US-20150127418) in view of Silverstein (US-20130103491), and further in view of Shetty (US-11343208).
Claim 2
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to ([0086] computing device selectively activated or reconfigured by a computer program stored in the computer. Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs) generate the digital content for display within the social networking platform by: receiving, from the administrator client device, ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page);

([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page); and

displaying, within ([0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610, associated with the entity (e.g., the owner of the entity or a content developer authorized by the owner of the entity), who has administrative rights over by the page. When accessed from the administrative account 610, the user interface 600 may display a list of posts 612).

Silverstein further teaches the following limitations:
displaying, within the second portion of the administrator graphical user interface, ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:


based on receiving the request, 



Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 6-9 a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform identifying, via a bot, a query to retrieve content information in a content sharing forum);

based on receiving the request, (Col. 4 Lines 8-22 identifying, via a bot, a query to retrieve content information in a content sharing forum, transmitting the query comprising the content information to a plurality of other bots, each of the plurality of bots are associated with respective different content sharing forums, creating a plurality of queries based on the query, transmitting the plurality of queries to a respective plurality of caches associated with the respective different content sharing forums to identify whether relevant information associated with the plurality of queries is available for retrieval, receiving a plurality of results based on the plurality of queries, ranking the plurality of results to determine relevancy of the plurality of results, selecting the higher ranked results of the plurality of results, and creating one or more messages in the content sharing forum); and

displaying, (Col. 4 Lines 22-24 creating one or more messages in the content sharing forum comprising at least one of the higher ranked results and links to the higher ranked results).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 3
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: send the digital content generated ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page. For example, certain pages in the social networking system represent non-user entities or brands, and these pages (or the advertiser behind them, or administrator of the page) can post content to a social networking system, including posting content on the page itself. The posts are then interacted with by users of the social networking system); and

display, within ([0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612 associated with the advertiser's page--including, for example, recent posts created by the advertiser or the entity, recent posts created by one or more other users of the social networking system).

Silverstein further teaches the following limitations:
([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:




Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information… Col. 4 Lines 22-23 creating one or more messages in the content sharing forum) from a bot account (Col. 6 Lines 18-25 various entities sharing in a common content thread may also include automated entities, which are afforded a user name and profile account, however, which are merely just automated natural language processing entities, such as ‘bots’, which interpret previous posts, titles of content threads, and then hold themselves out to be experts and share information by posting information and processing information from questions received under their own posted topics) 

display,(Col. 4 Lines 22-24 creating one or more messages in the content sharing forum comprising at least one of the higher ranked results and links to the higher ranked results).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 4
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: receive indications of the plurality of actions interacting with the digital content from the one or more user accounts by receiving an indication that a first user account reacted to the digital content by selecting a graphic icon to associate with the digital content, shared the digital content with a second user account, responded to the digital content within the social networking platform ([0004] To enable advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content), the social networking system identifies for the advertiser high engagement or "hot" posts... The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts), or subscribed to receive content from a bot account for the digital media bot; and

display, within ([0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610… the user interface 600 may display a list of posts), the indication that the first user account reacted to the digital content, shared the digital content with the second user account, responded to the digital content within the social networking platform, or subscribed to receive content from a bot account for the digital media bot ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0004] user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content)).

Silverstein further teaches the following limitations:
([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

Claim 5
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: display, within a graphical user interface of a client device associated with a user account of the one or more user accounts, the digital content generated ([0047] In the example shown by FIG. 4a, a post is presented as a story 420 in a newsfeed 410 presented to a social networking system user (a "viewing user"). The story 420 may include content from the post, a description from the post, and one or more options for the viewing user to interact with the post (e.g., comment on the post, express a preference for the post, share the post with another user, etc.)); and

detect an interaction by the user account with the digital content within the social networking feed ([0047] one or more options for the viewing user to interact with the post (e.g., comment on the post, express a preference for the post, share the post with another user, etc.). In some embodiments, information describing prior user interaction with the post may also be included in the story 420).

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:


Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information) (Col. 6 Lines 18-25 various entities sharing in a common content thread may also include automated entities, which are afforded a user name and profile account, however, which are merely just automated natural language processing entities, such as ‘bots’, which interpret previous posts, titles of content threads, and then hold themselves out to be experts and share information by posting information and processing information from questions received under their own posted topics) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 10
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the system to ([0086] Such a computer program may be stored in a non-transitory, tangible computer readable storage medium, or any type of media suitable for storing electronic instructions. Furthermore, any computing systems referred to in the specification may include a single processor or may be architectures employing multiple processor designs) generate the digital content for display within the social networking platform by: generating the digital content ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page);

displaying, within ([0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610, associated with the entity (e.g., the owner of the entity or a content developer authorized by the owner of the entity), who has administrative rights over by the page. When accessed from the administrative account 610, the user interface 600 may display a list of posts 612); and

sending the digital content generated ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page. For example, certain pages in the social networking system represent non-user entities or brands, and these pages (or the advertiser behind them, or administrator of the page) can post content to a social networking system, including posting content on the page itself. The posts are then interacted with by users of the social networking system).

Silverstein further teaches the following limitations:
displaying, within the second portion of the administrator graphical user interface, ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time); and
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:






Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-22 identifying, via a bot, a query to retrieve content information in a content sharing forum, transmitting the query comprising the content information to a plurality of other bots, each of the plurality of bots are associated with respective different content sharing forums, creating a plurality of queries based on the query, transmitting the plurality of queries to a respective plurality of caches associated with the respective different content sharing forums to identify whether relevant information associated with the plurality of queries is available for retrieval, receiving a plurality of results based on the plurality of queries, ranking the plurality of results to determine relevancy of the plurality of results, selecting the higher ranked results of the plurality of results, and creating one or more messages in the content sharing forum);

displaying, (Col. 4 Lines 22-24 creating one or more messages in the content sharing forum comprising at least one of the higher ranked results and links to the higher ranked results); and

sending the digital content generated by executing the digital media bot (Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information… Col. 4 Lines 22-23 creating one or more messages in the content sharing forum) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 11
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the system to receive the indications of the plurality of actions interacting with the digital content from one or more user accounts by: detecting interactions by the one or more user accounts to react to the digital content by selecting a graphic icon to associate with the digital content, share the digital content with other user accounts, respond to the digital content within the social networking platform ([0004] To enable advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content), the social networking system identifies for the advertiser high engagement or "hot" posts... The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts), or subscribe to receive content from a bot account for the digital media bot; and

displaying, within ([0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610… the user interface 600 may display a list of posts)  ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0004] user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content)).

Silverstein further teaches the following limitations:
([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:


Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 13
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the system to: provide, within the administrator graphical user interface, a plurality of available user-interaction evaluations (([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612)) for digital media proficiency in the social networking platform ([0004] To enable advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content), the social networking system identifies for the advertiser high engagement or "hot" posts that the advertiser can promote or otherwise use to improve future posts; [0078] the advertiser or the page administrator may collect information (e.g., statistics and trends) regarding popular or high engagement posts to generate a training model that would enable the advertiser or the page administrator to produce or generate other popular posts in the future. Stated differently, by observing and analyzing user engagement trends of popular posts, an advertiser or a page administrator may improve user engagement statistics for the advertiser's or administrator's page for future posts, or may develop a better understanding of the nature and types of content that are popular with users of the social networking system so as to communicate advertisement content with the social networking system users with improved efficiency and efficacy);
Examiner Note: Each post, along with the statistics regarding the post, is a single user-interaction evaluation. The user interface of Piepgrass may display a list of posts along with statistics for each of the posts, which is interpreted as the plurality of available user-interaction evaluations of the claimed invention.

available user-interaction evaluations ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612); and

initiate the user-interaction evaluation and the additional user-interaction evaluation by: displaying, within the first portion of the administrator graphical user interface, the information associated with the user-interaction evaluation and additional information associated with the additional user-interaction evaluation ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser. The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610... the user interface 600 may display a list of posts 612... User interface 600 may display statistical information describing one or more of the posts 612)); and

generating the digital content ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page).

Silverstein further teaches the following limitations:
receive, from the administrator client device, a request to initiate  ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0039] FIG. 7 is a graphical user interface for defining a new campaign for a particular publisher); and
Examiner Note: As shown in FIG. 7 of Silverstein, the system provides the publisher, on the administrator GUI, the capability to initiate a new campaign.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:


Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-22 identifying, via a bot, a query to retrieve content information in a content sharing forum, transmitting the query comprising the content information to a plurality of other bots, each of the plurality of bots are associated with respective different content sharing forums, creating a plurality of queries based on the query, transmitting the plurality of queries to a respective plurality of caches associated with the respective different content sharing forums to identify whether relevant information associated with the plurality of queries is available for retrieval, receiving a plurality of results based on the plurality of queries, ranking the plurality of results to determine relevancy of the plurality of results, selecting the higher ranked results of the plurality of results, and creating one or more messages in the content sharing forum).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 16
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the system to generate the digital content for display within the social networking platform by: generating first digital content ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page); and

user-interaction evaluation ([0004] The high engagement posts may be used for analytics and/or for prompting the advertiser or page administrator to promote the posts; [0005] The social networking system notifies the advertiser or page administrator when a post is determined to be a high engagement post. Based on such a notification, the advertiser or administrator may then boost or promote the identified high engagement post to the top of the page or other pages (e.g., in newsfeed), or may visually highlight the post on the page or on other pages (e.g., in newsfeed) to make it more prominent).

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:


generating a bot interaction by executing a second digital media bot 

Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information in a content sharing forum) 

generating a bot interaction by executing a second digital media bot to perform an action relative to the digital content from the first digital media bot (Col. 4 Lines 8-22 identifying, via a bot, a query to retrieve content information in a content sharing forum, transmitting the query comprising the content information to a plurality of other bots, each of the plurality of bots are associated with respective different content sharing forums, creating a plurality of queries based on the query, transmitting the plurality of queries to a respective plurality of caches associated with the respective different content sharing forums to identify whether relevant information associated with the plurality of queries is available for retrieval, receiving a plurality of results based on the plurality of queries, ranking the plurality of results to determine relevancy of the plurality of results, selecting the higher ranked results of the plurality of results, and creating one or more messages in the content sharing forum).
Examiner Note: The plurality of other bots of Shetty are interpreted to be the second bot of the claimed invention. The transmitting of the query comprising the content information to the bots is the bot interaction. Creating a plurality of queries based on the query is one of the actions performed relative to the digital content from the first bot.

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 18
Piepgrass further teaches the following limitations:
wherein generating the digital content for display within the social networking platform comprises: receiving, from the administrator client device, ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system. The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts... The social networking system can communicate the identified high engagement posts to the advertiser or an administrator of the page);

generating the digital content ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page... The posts are then interacted with by users of the social networking system);

displaying, within  ([0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610, associated with the entity (e.g., the owner of the entity or a content developer authorized by the owner of the entity), who has administrative rights over by the page. When accessed from the administrative account 610, the user interface 600 may display a list of posts 612); and

sending the social networking post generated ([0004] Advertisers can post content in the social networking system (e.g., in the role or capacity of administrators of the content or pages containing the content), and this content posted can be associated with a page. For example, certain pages in the social networking system represent non-user entities or brands, and these pages (or the advertiser behind them, or administrator of the page) can post content to a social networking system, including posting content on the page itself. The posts are then interacted with by users of the social networking system).

Silverstein further teaches the following limitations:
displaying, within the second portion of the administrator graphical user interface, ([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time); and
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:








Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 6-9 a non-transitory computer readable storage medium configured to store instructions that when executed cause a processor to perform identifying, via a bot, a query to retrieve content information in a content sharing forum);

(Col. 4 Lines 8-22 identifying, via a bot, a query to retrieve content information in a content sharing forum, transmitting the query comprising the content information to a plurality of other bots, each of the plurality of bots are associated with respective different content sharing forums, creating a plurality of queries based on the query, transmitting the plurality of queries to a respective plurality of caches associated with the respective different content sharing forums to identify whether relevant information associated with the plurality of queries is available for retrieval, receiving a plurality of results based on the plurality of queries, ranking the plurality of results to determine relevancy of the plurality of results, selecting the higher ranked results of the plurality of results, and creating one or more messages in the content sharing forum);

displaying,(Col. 4 Lines 22-24 creating one or more messages in the content sharing forum comprising at least one of the higher ranked results and links to the higher ranked results); and

sending the (Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information… Col. 4 Lines 22-23 creating one or more messages in the content sharing forum).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 19
Piepgrass further teaches the following limitations:
wherein receiving the indications of the plurality of actions interacting with the digital content from one or more user accounts comprises: detecting an interaction by a user account of the one or more user accounts with the social networking post ([0004] To enable advertisers to identify and emphasize advertisement content that has a high likelihood of eliciting user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content), the social networking system identifies for the advertiser high engagement or "hot" posts... The social networking system can review posts associated with a page and can identify "hot" posts based on the user engagement with the posts); and

displaying, within ([0063] FIG. 6a is an example user interface 600 providing information about presentation of one or more recently created posts to an advertiser; [0064] As shown in FIG. 6a, user interface 600 is accessed by an advertiser, via administrative account 610)  ([0066] FIG. 6b is another example user interface for providing information (e.g., statistics) about presentation of a particular post (e.g., a high engagement post) to social networking system users, such as to the advertiser… The social networking system may provide various information describing the nature of engagement and/or exposure of a post. In the example of FIG. 6b, the social networking system presents a total number of impressions of a post 680; [0063] The social networking system may provide various information describing posts created by the entity or the advertiser. In addition, the social networking system may display statistics (e.g., user engagement statistics and/or user exposure statistics) regarding the posts to the advertiser; [0004] user engagement (e.g., "likes" by users, shares of the content with other users, comments on the content)).

Silverstein further teaches the following limitations:
([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:


Shetty, in the same field of endeavor, teaches the following limitations:
(Col. 4 Lines 8-9 identifying, via a bot, a query to retrieve content information) 

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Shetty. One of ordinary skill in the art would have been motivated to make this modification for the benefit of having an automated application perform certain operations for a user, such as read, write, copy, delete, share, create messages, transfer messages, and so on (Shetty – Col. 5 Lines 45-53).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Piepgrass et al. (US-20150127418) in view of Silverstein (US-20130103491), and further in view of Satalkar et al. (US-20140136614).
Claim 7
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: remove the digital content generated by the user account from access by the one or more user accounts ([0042] Posts 350-1, 350-2 displayed or presented in association with the page can be created by... social networking system users, other than users with administrative permission, that are connected to the page (e.g., "liked" the page) or that otherwise interact with the page; [0040] In the example of FIG. 3a, the example page 300 is shown as accessed by an administrative account 330 associated with a social networking system user having administrative rights to... remove content presented by the page 300, restrict content presented by the page 300); and

display ([0042] Posts 350-1, 350-2 displayed or presented in association with the page can be created by... social networking system users, other than users with administrative permission, that are connected to the page (e.g., "liked" the page) or that otherwise interact with the page; [0040] In the example of FIG. 3a, the example page 300 is shown as accessed by an administrative account 330 associated with a social networking system user having administrative rights to... remove content presented by the page 300, restrict content presented by the page 300).

Silverstein further teaches the following limitations:
([0036] FIGS. 5-24 depict examples of graphical user interfaces for administration of and monitoring of performance of advertisement campaigns; [0042] FIG. 10 is a graphical user interface depicting performance of a plurality of campaigns for a particular publisher over time).
Examiner Note: Using FIG. 10 of Silverstein as an example, multiple distinct portions of the administrator GUI showing different information are displayed simultaneously, such as the “Reports,” “Help and Tips,” and “Campaign Performance” portions.

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:
receive, from a user client device associated with a user account of the one or more user accounts, a request to delete digital content generated by the user account from the social networking platform;


Satalkar, in the same field of endeavor, teaches the following limitations:
receive, from a user client device associated with a user account of the one or more user accounts, a request to delete digital content generated by the user account from the social networking platform (Claim 8 receiving, after the transmitting the user-authored content to the social networking service, an instruction from the user to delete the user-authored content from the social networking context; and transmitting a request to the social networking service to delete the user-authored content in response to the received instruction from the user to delete the user-authored content);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Satalkar. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing a user with a delete functionality, whereby the content authored and submitted by the user can be removed via submitted instructions (Satalkar – [0005]).

However, Piepgrass, in combination with Silverstein and Satalkar, does not explicitly teach the following limitations:
display an indication of the request to delete the digital content generated by the user account 

Examiner takes official notice that it’s old and well-known, in a computing environment, to display an indication of a request when a request is made, and, upon receiving a request for deletion of information or data, to actually carry out the request and delete the information or data. Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein and Satalkar, with the limitations above, in light of official notice. One of ordinary skill in the art would have been motivated to make this modification in order to provide a way for the user’s request for deletion of certain content to be received and carried out.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Piepgrass et al. (US-20150127418) in view of Silverstein (US-20130103491), and further in view of Satalkar et al. (US-20140136614) and Wu et al. (US-20130152211).

Claim 14
Piepgrass further teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the system to: remove the digital content generated by the user account from access by the one or more user accounts ([0042] Posts 350-1, 350-2 displayed or presented in association with the page can be created by... social networking system users, other than users with administrative permission, that are connected to the page (e.g., "liked" the page) or that otherwise interact with the page; [0040] In the example of FIG. 3a, the example page 300 is shown as accessed by an administrative account 330 associated with a social networking system user having administrative rights to... remove content presented by the page 300, restrict content presented by the page 300) 

However, Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:
receive, from a user client device associated with a user account of the one or more user accounts, a request to delete digital content generated by the user account from the social networking platform;
 while maintaining access to the digital content generated by the user account by the administrator client device.

Satalkar, in the same field of endeavor, teaches the following limitations:
receive, from a user client device associated with a user account of the one or more user accounts, a request to delete digital content generated by the user account from the social networking platform (Claim 8 receiving, after the transmitting the user-authored content to the social networking service, an instruction from the user to delete the user-authored content from the social networking context; and transmitting a request to the social networking service to delete the user-authored content in response to the received instruction from the user to delete the user-authored content);

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Satalkar. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing a user with a delete functionality, whereby the content authored and submitted by the user can be removed via submitted instructions (Satalkar – [0005]).

However, Piepgrass, in combination with Silverstein and Satalkar, does not explicitly teach the following limitations:
 while maintaining access to the digital content generated by the user account by the administrator client device.

Wu, in the same field of endeavor, teaches the following limitations:
remove the digital content generated by the user account from access by the one or more user accounts while maintaining access to the digital content generated by the user account by the administrator client device ([0049] the content removal module 140 instructs the content server 325 to disable the content item 645 so that users can no longer retrieve it. The content item and all accompanying information like the title and description may be deleted from the content store 350 to free up storage space, or it may be preserved for archival purposes or for further investigation by administrators);

This known technique is applicable to the system of Piepgrass, in combination with Silverstein and Satalkar, as they share characteristics and capabilities with Wu, namely, they are directed to content posting in social networking systems. One of ordinary skill in the art, before the effective filing date of the claimed invention, would have recognized that applying the known technique of Wu would have yielded predictable results and resulted in an improved system. It would have been recognized that applying the technique of Wu to the teachings of Piepgrass, in combination with Silverstein and Satalkar, would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such features (i.e., maintaining administrator access to removed content) into similar systems. Further, adding this feature to Piepgrass, in combination with Silverstein and Satalkar, would have been recognized by those of ordinary skill in the art as resulting in an improved system that would allow an administrator to have the ability to review or evaluate content that has been removed from viewing on the platform.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Piepgrass et al. (US-20150127418) in view of Silverstein (US-20130103491), and further in view of Singhania (US-20210367915).
Claim 8
Piepgrass, in combination with Silverstein, does not explicitly teach the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to: provide, for display within the administrator graphical user interface, a plurality of user-account controls for a user account of the one or more user accounts;
receive, from the administrator client device, a selection to disable a user-account control of the plurality of user-account controls; and
in response to the selection, restrict access by the user account to an action to interact with the digital content.

Singhania, in the same field of endeavor, teaches the following limitations:
further comprising instructions that, when executed by the at least one processor, cause the computing device to ([0036] The memory 102 may store computer-readable, computer-executable instructions that, when executed, causes the processor 103 to perform various functions of the computing device 101): provide, for display within the administrator graphical user interface, a plurality of user-account controls for a user account of the one or more user accounts ([0049] Referring to FIG. 4, shows the role of the administrator 401 in the application of the present disclosure. The administrator controls and decides the rights and roles of the users for the business and enterprise type of subscription);

receive, from the administrator client device, a selection to disable a user-account control of the plurality of user-account controls ([0049] The administrator controls and decides the rights and roles of the users for the business and enterprise type of subscription. The role of administrator for the application is at least one of; [0056] g. Restricting access to the saved or shared electronic content based on location or time-based access rights to the one or more users); and

in response to the selection, restrict access by the user account to an action to interact with the digital content ([0056] g. Restricting access to the saved or shared electronic content based on location or time-based access rights to the one or more users).

Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to have modified the social networking system of Piepgrass, in combination with Silverstein, with the limitations taught by Singhania. One of ordinary skill in the art would have been motivated to make this modification for the benefit of providing various permissions to users based on their roles and rights, or based on their location or time-based access (Singhania – [0051], [0056]).


Allowable Subject Matter

Claim 12 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
The prior art made of record and not relied upon, considered pertinent to applicant’s disclosure or directed to the state of art, is listed on the enclosed PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARMA EL-CHANTI whose telephone number is (571)272-3404. The examiner can normally be reached M-F 10am-6pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on (571)272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KARMA A EL-CHANTI/Examiner, Art Unit 3627                                                                                                                                                                                                        


/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627